Montgomery, J.
This case presents the same question as that involved in the case of Wilkinson v. Common Council of City of Saginaw, ante, 585, but the petition contains an additional prayer that the relator be reinstated as policeman. He was removed in December, 1894, and apparently acquiesced in the action of the board, and removed from the State, and delayed nearly 15 months taking any action in the matter. On the 12th of March, 1896, the petition in the present case was filed. It appears, however, by the return of the police commissioners, that on the 8th of January, 1896, relator had been removed regularly, so that he is not entitled to be reinstated. The other question involved is ruled by the case of Wilkinson v. Common Council of City of Saginaw.
The order of the circuit court will be affirmed.
The other Justices concurred.